Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/21 and 6/26/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed an unobvious improvement over the prior art found in Chikugo et al., U.S. Patent 2020/0232911 (hereinafter “Chikugo”) and Dudra et al. U.S. Patent 2003/0155015 (hereinafter “Dudra”). 
Chikugo discloses a hydraulic oil monitoring system comprising : an image data acquiring unit that acquires image data of an oil surface of hydraulic oil stored in a hydraulic tank (See, Figure 6); an image analyzing unit that outputs, based on the image data, air bubble data relating to air bubbles included in the hydraulic oil (See, Paragraph [0122]); a state-quantity-data acquiring unit that acquires state quantity data relating to the hydraulic oil tank (See, Figure 2 and 6). Chikugo fails to disclose an estimating unit that estimates a cause of occurrence of the air bubbles based on the state quantity data. Chikugo fails to disclose this because the instant invention is a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745